Order entered January 9, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01090-CV

                        TRENT TRUBENBACH, ET AL., Appellants

                                                V.

                  ENERGY EXPLORATION I, L.L.C., ET AL., Appellees

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-00031-2015

                                            ORDER
       Before the Court is appellees’ January 8, 2019 unopposed second motion for an extension

of time to file a brief. We GRANT the motion and extend the time to February 12, 2019. We

caution appellees that further extension requests will be disfavored.


                                                       /s/   KEN MOLBERG
                                                             JUSTICE